DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to a transdermal drug delivery device, classified in A61K 9/7084.
II. Claims 17-20, drawn to a gum, classified in A61K 47/36.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to different medicinal forms, namely a transdermal patch versus a gum. A patch requires distinct compositional parts from a gum.  For instance, the transdermal device of claim 1 requires the polymeric matrix to be in a layered form for application, whereas a gum does not have an analogous requirement. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must
include (i) an election of an invention to be examined even though the requirement
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing
the elected invention.
The election of an invention may be made with or without traverse. To reserve a
right to petition, the election must be made with traverse. If the reply does not distinctly
and specifically point out supposed errors in the restriction requirement, the election
shall be treated as an election without traverse. Traversal must be presented at the time
of election in order to be considered timely. Failure to timely traverse the requirement
will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the
elected invention.
Should applicant traverse on the ground that the inventions are not patentably
distinct, applicant should submit evidence or identify such evidence now of record
showing the inventions to be obvious variants or clearly admit on the record that this is
the case. In either instance, if the examiner finds one of the inventions unpatentable
over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.
103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

During a telephone conversation with Peter Detorre on 11/18/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-16.  Affirmation of this election must be made by applicant in replying to this Office action.  

Claims 17-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows: in the prior-filed application, Application No. 63/117,531, the applicant failed to provide adequate written description support for claims 4-7, 12, 15 and 16.  Accordingly, priority cannot be granted at this time, thus claims 4-7, 12, 15 and 16 are granted the filing date of the instant application (December 21, 2021).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 63/117,531, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ‘531 application fails to disclose cannibigerol (CBG) as a possible cannabinoid. Additionally, the previous application discloses that a “substantial portion” of the drug is administered in about 30 to 60 minutes but fails to disclose that a substantial portion is equivalent to 80%.  Likewise, the previous application fails to disclose the specific amounts of the patch components in instant claims 15 and 16 or to disclose that the patch is fully transparent. Accordingly, claims 4-7, 12, 15 and 16 are not entitled to the benefit of the prior application.

Specification
The disclosure is objected to because of the following informalities: 
page 5 line 31 has “also includes” written in duplicate.
Page 14 line 2 the value 14.16 is missing units  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16 are indefinite for reciting “a liposomal emulsion having a core drug reservoir.” In claim 1 it is unclear if the “core drug reservoir” is encapsulated in the liposomes or if it outside the liposomes in the emulsion. 
 Claims 3-7, 9-13, 15 and 16 are indefinite for reciting “the nanoparticle liposomal emulsion holds oil soluble compounds within its core.” In claim 3 it is unclear whether “its core” is intended to refer to the core of the liposomes or to the liposomal emulsion as a whole. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witowski et al. (US2019/0216870, published July 18, 2019) as evidenced by DURO-TAK and GELVA Transdermal Pressure Sensitive Adhesives Product Guide.
Witowski teaches preparations for formulations containing cannabinoids such as cannabidiol (CBD), cannibigerol (CBG), and Δ9-tetrahydrocannabinol where the cannabinoids are encapsulated in micelles and may be used for transdermal delivery via patches (abstract). Witowski teaches a monolithic transdermal patch that comprises a backing, a drug-in-adhesive mix, and a release liner ([0073]).  The drug-in-adhesive mix is prepared from an oil-in-water emulsion and mixed with an acrylic, Duro-Tak 87-2516.  As evidenced by the DURO-TAK product guide, Duro-Tak 87-2516 is an adhesive formed from an acrylates copolymer and includes ethyl acetate, heptanes, methanol, and ethanol (page 2). 
Witowski teaches that the invention comprises a cannabinoid, at least one surfactant, at least one co-solvent, water, and a stabilizer and that the amounts of these components may be varied in the formulation for the patch ([0014] -[0022]). Witowski teaches that suitable surfactants include lecithin and medium chain triglycerides ([0016]) and that a suitable solvent is ethanol ([0017]).  Witowski teaches a specific embodiment of the invention where the oil-in-water emulsion was prepared by constructing an oil phase from pure CBD (10.0% w/w), ethanol (20.0% w/w), oleic acid (9.9% w/w), and polysorbate 20 (7.1% w/w) and subsequently adding water to the oil phase to form a microemulsion ([0068]). The cannabinoid CBD was thereby encapsulated by the surfactant into uni-, bi-, or multi-lamellar micelle structures ([0025], claim 7).  Witowski clarifies that micelles may also be referred to as liposomes ([0007]), thus indicating the formation of a liposomal emulsion having a drug reservoir (CBD) encapsulated by the micelles.   Witowski additionally teaches that the particle size may be reduced by sonication ([0066]). After mixing the emulsion with the Duro-Tak 87-2516 adhesive, the solution was cast onto a release liner and dried to remove solvent before laminating to a polyester backing ([0073]).  Thus, the polymeric matrix in the patch was formed as a single layer (See Fig. 4A).  
Note that claim 14 merely recites that indicia are printed on the polymeric matrix, however, this does not distinguish the claimed product from the prior art as there is not a functional relationship between the printed matter and the transdermal product (MPEP 2111.05).  See also MPEP 2112.01 which states “where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Witowski et al. (US2019/0216870, published July 18, 2019) as evidenced by DURO-TAK and GELVA Transdermal Pressure Sensitive Adhesives Product Guide (published 1016) and Verma et al. (International Journal of Pharmaceutics 258 (2003) 141-151).
The teachings of Witowski are described in the 102 rejection supra.
Witowski does not teach that the liposomal emulsion is a nanoparticle liposomal emulsion. 
Verma teaches that liposomes with a smaller diameter (on a nanometer scale) are able to penetrate better into the deeper layers of skin for drug delivery versus liposomes with larger diameter (see entire document, especially, page 146 second column, page 147 second column, Table 1).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have tried using nanoparticle sized liposomes as taught by Verma in a liposomal emulsion for a patch as taught by Witowski.  Witowski teaches a transdermal patch with a single layered polymeric matrix comprising a liposomal emulsion having a core drug reservoir of CBD and an acrylates copolymer adhesive with ethyl acetate, heptanes, methanol, and ethanol as taught by Witowski. Witowski further teaches that the particle size may be reduced with sonication.  Verma teaches that smaller nanometer sized liposomes are able to penetrate into deeper layers of skin for drug delivery than larger sized liposomes.  Therefore, it would have been obvious to try making a patch as taught by Witowski from a nanoparticle liposomal emulsion with a reasonable expectation of the nanoparticle sized liposomes allowing for deeper skin penetration of the CBD. 

Claims 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Witowski et al. (US2019/0216870, published July 18, 2019) as evidenced by DURO-TAK and GELVA Transdermal Pressure Sensitive Adhesives Product Guide and Verma et al. (International Journal of Pharmaceutics 258 (2003) 141-151) as applied to claims 1-7 above, and further in view of Nair et al. (Journal of Drug Delivery and Therapeutics, 2019; 9(1) 252-256),  Abbott et al. (US 2004/0208916, published October 21, 2004) and Bochicchio et al. (LWT-Food Science and Technology 69 (2016) 9-16). 
The teachings of Witowski and Verma are described supra. 
	Witowski and Verma do not teach a transdermal device wherein the emulsion comprises hyaluronic acid (claim 9), or wherein the polymeric matrix further comprises vitamin B12 and natural carrier proteins (claim 10), or wherein the core comprises vitamin B12 (claim 13).  Claims 9 and 10 are understood as requiring that hyaluronic acid, vitamin B12, and the natural carrier proteins are outside of the liposomes in the polymeric matrix layer of the patch.  Claim 13 is understood as requiring that vitamin B12 is encapsulated within the liposomes.  
  Nair teaches that the architecture of skin, such as the stratum corneum, serves as a barrier to delivery of drug molecules via a transdermal route (page 252 Introduction). Nair teaches that Hyaluronic acid serves as a skin penetration enhancer and can moisturize the surface of skin which assists with the transdermal absorption of therapeutic molecules (page 253 Introduction, page 255-256 Conclusion).  Hyaluronic acid has been used in a number of transdermal applications to aid in drug delivery (page 253 HA based transdermal drug delivery systems). For instance, hyaluronic acid has been used to stabilize nanoemulsions prepared by oil/water/surfactant emulsifying systems (page 253 second column paragraph 2). Additionally, an oil/water hyaluronic acid nanoemulsion used in a patch was shown to enhance skin penetration for delivery of α-tocopherol and didn’t cause any skin irritation (page 253 second column paragraph 2). Further, Nair teaches that hyaluronic acid has been used to aid liposome drug delivery across the skin. Nair teaches that the hyaluronic acid helps increase vesicle fluidity which enhances skin permeation (page 253 HA based transdermal drug delivery systems paragraph 4).
Abbott teaches a patch for the delivery of beneficial substances to the skin of a user (abstract).  Abbott teaches that the beneficial substances for delivery include a multi-vitamin or vitamin binding protein ([0031], [[0036]).  The vitamin binding proteins are descried as stores and carriers for delivering vitamin B complexes throughout the body as well as acting as carriers of other vitamins ([0031]). The patch comprises an acrylic ester copolymer adhesive layer where the beneficial substance, such as vitamin-binding proteins or a multi-vitamin may be incorporated into the adhesive (see entire document, especially, [0073]-[0075], Fig. 1).
	Bochicchio teaches liposomes as suitable delivery vehicles in pharmaceutical applications for vitamins such as vitamin B12 (see entire document, especially, page 10 col. 2 paragraph 2, 5. Conclusions).  Bochicchio teaches benefits of vitamins such as they are beneficial for the skin, increase collagen, and improve inflammatory skin conditions (page 10 col.1 paragraph 1).  Vitamin B12 is specifically taught as having great antioxidant potential (page 10 col. 1 paragraph 1).  Vitamins, however, have low stability and it is necessary to wrap them in protective materials to prevent their deterioration during uptake into an organism (page 10 col.1 paragraph 2). Bochicchio teaches that vitamin B12 can be successfully loaded into liposomes for delivery (page 10 section 2.2.2., Fig. 2, Table 1)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have combined hyaluronic acid, Vitamin B12 and natural carrier proteins with the transdermal device made obvious over Witowski and Verma because   hyaluronic acid can stabilize nanoemulsions and serve as a skin penetration enhancer to aid in drug delivery from liposomes and from a patch, as taught by Nair.  Abbot teaches that multi-vitamin materials and vitamin carrier proteins may be incorporated into the adhesive of a skin patch and Bochicchio teaches that Vitamin B12 has beneficial properties and may be loaded into liposomes for delivery.  Accordingly, one of ordinary skill would have recognized that combining hyaluronic acid with the transdermal patch would predictably lead to increased drug delivery and a reduction in skin inflammation for the user. Additionally, combining vitamin B12 and carrier proteins in the adhesive layer and Vitamin B12 in liposomes would predictably lead to health benefits for the user.  

Claims 8, 11, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Witowski et al. (US2019/0216870, published July 18, 2019) as evidenced by DURO-TAK and GELVA Transdermal Pressure Sensitive Adhesives Product Guide (published 1016), Verma et al. (International Journal of Pharmaceutics 258 (2003) 141-151), Nair et al. (Journal of Drug Delivery and Therapeutics, 2019; 9(1) 252-256), Abbott et al. (US 2004/0208916, published October 21, 2004) and Bochicchio et al. (LWT-Food Science and Technology 69 (2016) 9-16) as applied to claims 1-7, 9, 10 and 13 above, and further in view of Smith et al. (US 2015/0297556, published October 22, 2015), Gale et al. (US 2012/0310187, published December 6, 2012) and Soto et al. (small, 2018, 14, 1803266).
The teachings of Witowski, Verma, Nair, Abbott, and Bochicchio are described supra. 
	Witowski, Verma, Nair, Abbot, and Bochicchio do not teach a transdermal device that is transparent, has the release characteristics of claims 11 and 12, has printed indicia, or has the specific composition of ingredients recited in claims 15 and 16. 
Smith teaches preparation of transdermal cannabinoid patches that are comprised of a skin-adhesive polymer matrix containing cannabinoids such as THC and CBD or mixtures thereof ([0020], [0050]). Smith teaches the formation of a transdermal patch where 10g of THC were combined with a carrier composition (10g total = 5 g oleic acid, 4.5 g eucalyptol, and 0.5 g dodecyl methyl sulfoxide) to form a mixture which was subsequently combined with 114.3 g of polymer to form a polymer blend.  Note that the concentration of emulsion in adhesive in this composition is 14.89% which is close to the 14.16% of claim 15                 
                    
                        
                            
                                
                                    10
                                    g
                                     
                                    T
                                    H
                                    C
                                    +
                                    10
                                    g
                                     
                                    c
                                    a
                                    r
                                    r
                                    i
                                    e
                                    r
                                
                                
                                    114.3
                                    g
                                     
                                    p
                                    o
                                    l
                                    y
                                    m
                                    e
                                    r
                                    +
                                     
                                    10
                                    g
                                     
                                    T
                                    H
                                    C
                                    +
                                    10
                                    g
                                     
                                    c
                                    a
                                    r
                                    r
                                    i
                                    e
                                    r
                                
                            
                            *
                            100
                            =
                            14.89
                            %
                        
                    
                    .
                     
                
            The blend was sheeted, dried, had a backing layer applied, and was cut into 2x2 inch patches with 10 mg THC per dose ([0107]).  The therapeutic effects of pain relief from the patch were felt within 10 minutes and it was found that after 2 hours a significant majority of the THC had diffused into the skin ([0108], [0109]). Smith teaches that a preferred embodiment is to use a backing layer that is made of a material that is translucent, so that the user’s skin tone shows through the patch ([0026]).  
	Smith further teaches that components may be adjusted to meet desired properties for the patch.  For instance, the adhesive is generally between about 50-99% of the composition ([0029]). The cannabinoids such as CBD and THC may be used in mixtures with any ratio such as 1:1 or 1:7 and can be adjusted based on pharmacological effects required ([0050]).  The dosage in the patch contain about 0.1 to about 100 mg of cannabinoid, such as 12 mg ([0053]). The cannabinoid amount, in terms of weight percent, in the polymer composition is generally between about 0.1% and 50% of the composition. The weight percent of cannabinoid used in the patch may be adjusted to the desired cannabinoid and all other ingredients may be added in a ratio dependent on the amount of desired cannabinoid ([0055]).  Smith further teaches that optional excipients such as carrier agents, permeation enhancers, adhesives or terpenes may be included in the polymer matrix to improve the rate at which the cannabis diffuses through the epidermis ([0057], [0095]).  
	Gale teaches transparent patches for the delivery of nicotine. Gale teaches that backing layers on patches are often tinted similar to skin tones but that it is not practical to provide backing layers that approximate all skin colors.  The other approach has been to construct a patch device where all of the components are sufficiently transparent to permit the natural skin color to be visible ([0005], [0006]).  Gale teaches that transparent patches are commercially available and provides additional transparent backing layers that may be used with nicotine ([0006], [0015], [0016]).  Gale teaches that it is preferred for the finished product to have an Opacity Index of less than 20%, which is equivalent to a transparency greater than 80% ([0013]). Note that the recitation in instant claim 15 of a “fully transparent patch” is understood to require a transparency of about 80% as taught in the instant specification ([0033]). Additionally, Gale recognizes that indicia on the patch may be required per governmental regulations and teaches that indicia may be printed in light colored or white ink in a manner which is not noticeable from a short distance, but is readable on close inspection ([0006], [0012]). 
Soto teaches that it is desirable for treatments to have a fast therapeutic effect when dealing with chronic and acute pain patients.  Soto teaches a wearable epidermal patch that consists of a flexible drug reservoir containing micropores loaded with lidocaine and mixed with a perfluorocarbon emulsion (see 1. Introduction).  Drug release of the patch was measured over time and as shown in Figure 2B line iii more than 80% percent of lidocaine was delivered after 50 minutes.	
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have implemented the design features of transparency, indicia printing, and rapid release into a transdermal patch.  Smith and Gale teach that transparent patches provide the benefit of allowing the users natural skin tone to be visible. Gale further teaches that indicia may be printed on a transparent patch to meet governmental regulations. Smith teaches a transdermal patch with an onset of 10 minutes and wherein a substantial portion of the drug is released after 2 hours.  Soto teaches a patch that released more than 80% of its drug contents after 50 minutes and that a fast therapeutic effect is desirable when treating chronic and acute pain.  While the transdermal device made obvious by Witowski and Verma do not teach transparency, rapid release, or indicia printing these are all known features in the field of transdermal patches. Accordingly, one of ordinary skill in the art could have implemented transparency, rapid release, and indicia printing into the transdermal patch made obvious by Witowski and Verma.  The additional features would predictably lead to benefits for the end user such as allowing the users skin tone to be visible through the patch and improved treatment for pain as well as allowing for the patch to meet governmental regulations for printed indicia. 
The teachings of Smith and Witowski render the specific ratios of components recited in claims 15 and 16 as obvious through routine experimentation. Witowski teaches that the transdermal patch may include cannabinoids (e.g. CBD or CBG) surfactants (e.g. medium chain triglycerides or lecithin), a solvent (ethanol), water, and a stabilizer and teaches that amounts of each component may be varied in the composition of the patch.  Likewise, Smith teaches that components of the transdermal patch may be adjusted to meet the needs for the desired use of the patch, such as varying ratios of mixtures of cannabinoids to attain specific pharmacological effects.  Smith teaches that all of the ingredients in the patch may be adjusted to reach an amount of desired final cannabinoid dosage such as 12mg.  Smith additionally teaches that different excipients may be added to the patch to improve the rate at which cannabis diffuses through the epidermis. Nair makes it obvious that it would be desirable to include hyaluronic acid in the patch to aid drug delivery from liposomes with increased skin penetration. Given that the individual components of the patch listed in claim 16 are made obvious and the art teaches that the amounts of the components made be adjusted, one of ordinary skill would recognize that the performance of the patch would be dependent on the composition of the emulsion/adhesive formulation used. Accordingly, one of ordinary skill would likewise be able to adjust the quantities of the components to reach desired performance characteristics such as transparency and rate of drug release. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN C MITCHELL whose telephone number is (571)272-7007. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.C.M./Examiner, Art Unit 1619                                                                                                                                                                                                        

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619